Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 12/27/2021. Applicant amended claims 57, 59 – 60, 62, 64, 66 – 68, cancelled claims 39 – 46, 58, 65; claims 57, 59 – 64, 66 – 68 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE CLAIMS:
	Clam 57: (Currently Amended) A method of controlling the flow of water through a dispensing valve having a flow limiter for allowing flow of water therethrough or blocking flow of water therethrough where the flow limiter is axially slideable from an open condition to a closed condition in response to an upstream water pressure in a dispensing valve where dispensing valve includes a plurality of fluid passages located proximate the flow limiter with the upstream water pressure in the dispensing valve urging the flow limiter to a closed condition to block water flow through the plurality of fluid passages located proximate the flow limiter; axially inserting a dispensing cartridge into a dispersant compartment of the dispensing valve; aligning a first socket in the dispensing cartridge with a first socket in the dispensing valve, and inserting the first socket in the dispensing valve into the first socket in the dispensing valve to form a flow path through the first socket in the dispensing valve and the first socket in the dispensing cartridge; aligning a second socket in the dispensing cartridge with a second socket in the dispensing valve and inserting the second socket in the dispensing cartridge into the second socket in the dispensing valve to form a further flow path through the second socket of the dispensing valve and the second socket of the dispensing cartridge; abutting a cam face on the dispensing cartridge with the flow  
	
The above amendment is to correct a typographical error.

Reasons for Allowance
Claims 57, 69 -64, 66 – 68 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner is interpreting the limitation “the flow limiter is axially slideable from an open condition to a closed condition in response to an upstream water pressure in a dispensing valve where dispensing valve includes a plurality of fluid passages located proximate the flow limiter with the upstream water pressure in the dispensing valve urging the flow limiter to a closed condition to block water flow through the plurality of fluid passages located proximate the flow limiter” to mean the flow limiter is moved from an open position to a closed position solely by upstream water pressure as noted in the remarks filed 12/27/2021.
Regarding claim 57, prior art does not make obvious the claim limitation “controlling the flow of water through a dispensing valve having a flow limiter for allowing flow of water therethrough or blocking flow of water therethrough where the flow limiter is axially slideable from an open condition to a closed condition in response to an upstream water pressure in a dispensing valve where dispensing valve includes a plurality of fluid passages located proximate the flow limiter with the upstream water pressure in the dispensing valve urging the flow limiter to a closed condition to block water flow through the plurality of fluid passages located proximate the flow limiter; axially inserting a dispensing cartridge into a dispersant compartment of the dispensing valve; aligning a first socket in the dispensing cartridge with a first socket in the dispensing valve, and inserting the first socket in the dispensing valve into the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753